Citation Nr: 0218257	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  01-08 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for status post gunshot 
wound of the right face and left neck with damage of 
muscle groups XXII and XXIII, currently rated as 30 
percent disabled, including entitlement to an 
extraschedular rating.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service from January 1976 to 
December 1978.

This appeal is from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, 
Louisiana, regional office (RO).

In his May 2001 notice of disagreement (NOD), the veteran 
initiated an appeal from the current rating of status post 
gunshot wound with incomplete paralysis of cranial nerve 
XI and paresthesia, right mandibular division of cranial 
nerve V.  That issue is the subject of the remand herein.

The May 2001 NOD, September 2001 substantive appeal, and 
April 2002 informal hearing presentation also raise 
additional claims for compensation, specifically service 
connection for a neurological disability comprising 
dizziness and headaches secondary to gunshot wound, 
cervical arthritis secondary to gunshot wound, and 
unspecified disability due or related to alcohol use or 
abuse.  He also seeks to reopen a previously disallowed 
claim for service connection for a psychiatric disorder.  
Finally he seeks an effective date of service connection 
earlier than is currently assigned for the several 
disabilities associated with his gunshot wound.  These 
matters are referred to the RO for appropriate 
disposition.


FINDINGS OF FACT

1.  The veteran's service-connected status post gunshot 
wound of the right face and left neck with damage of 
muscle groups XXII and XXIII is rated 30 percent disabling 
as severe muscle injury at the maximum rating provided for 
that disability by the VA Schedule for Rating 
Disabilities.

2.  The veteran has neither frequent hospitalization nor 
marked interference with employment due to his status post 
gunshot wound of the right face and left neck with damage 
of muscle groups XXII and XXIII.


CONCLUSIONS OF LAW

1.  A schedular rating greater than 30 percent for status 
post gunshot wound of the right face and left neck with 
damage of muscle groups XXII and XXIII is not provided by 
law.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.14, 
4.45(f), 4.55, 4.56, 4.73, Diagnostic Codes 5322, 5323 
(2002).

2.  The regulatory criteria for submission to the 
Undersecretary for Benefits or to Director, Compensation 
and Pension Service for extra-schedular rating of status 
post gunshot wound of the right face and left neck with 
damage of muscle groups XXII and XXIII are not met.  
38 C.F.R. § 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) (2002).

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note  (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at 
issue.

VA must provide forms necessary to prosecute a claim for 
VA benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 
C.F.R. § 3.150(a) (2002).  The veteran's claim requires no 
forms.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must 
provide VA and which information and evidence, if any, VA 
will attempt to obtain on his/her behalf.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
RO notified the veteran by letter of January 2001 of the 
information and evidence necessary to substantiate his 
claim.  The letter instructed the veteran that it was his 
responsibility to inform VA about relevant medical 
treatment, and the letter notified him that VA would 
request records for him that he told VA about and 
authorized VA to obtain.  The RO reiterated this notice in 
the June 2001 statement of the case that it provided the 
veteran.  VA has discharged its duty to notify the veteran 
of information and evidence necessary to substantiate his 
claim and of the respective responsibilities of the 
parties.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  VA has obtained the pertinent VA 
medical records.  In the absence of information from the 
veteran of any other evidence that VA could obtain, VA has 
discharged its duty to assist the claimant in obtaining 
evidence in this case.

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  VA provided a medical examination 
in January 2001.  No additional medical opinion was 
necessary.  VA has discharged its duty to provide a 
medical examination contemporaneous with the claim.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 
2002); 38 C.F.R. § 3.159(e) (2002).  There was no failure 
to obtain evidence in this case.

The Board sees no areas in which further development is 
needed.  The file reflects application and fulfillment of 
the requirements of the VCAA by the RO, although the RO 
did not cite specifically the Act's or regulations' 
provisions.  There would be no possible benefit to 
delaying Board consideration of this case to permit 
citation to the VCAA to be provided to the veteran.  He 
has, in fact, been informed of its substance, and its 
substance has been applied in his case.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO 
for initial citation to the VCAA, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  Additionally, 
the Board's consideration of the VCAA regulations in the 
first instance is not prejudicial to the appellant because 
the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided by the 
VCAA.


II.  Merits of the Issues

A.  Increased Rating

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
to determine the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (2002).  
However, "where an increase in the disability rating is at 
issue, the present level of the disability is the primary 
concern.  . . .  [T]he regulations do not give past 
medical reports precedence over current findings."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA examination of January 2001 had shown the veteran's 
functional disability was pain and limitation of motion of 
the neck, with neck computed tomography (CT) studies 
normal for soft tissue.  The veteran reported that he had 
been unemployed because of his neck condition since 1992.  
Cervical x-ray study showed degenerative changes of C2/C3 
possibly secondary to previous trauma.  VA outpatient 
records show complaints of neck pain in December 2000 and 
January 2001.

The veteran told a VA examiner in October 1994 that he was 
employed full time.  An outpatient note of July 1995 
indicated he fell off of a ladder at work.  March 2000 VA 
hospital discharge notes following a February 2000 
appendectomy indicated that he was cleared to return to 
work, performing light duty and avoiding dangerous jobs 
for two weeks.

In a rating decision of April 2001, the RO increased the 
veteran's disability rating for status post gunshot wound 
of the right face and left neck with damage of muscle 
groups XXII (muscles of the front of the neck functioning 
in rotary and forward movements of the head; respiration; 
deglutition), and XXIII (muscles of the side and back of 
the neck, functioning in movements of the head and 
fixation of shoulder movements) from 10 percent to 30 
percent.  See 38 C.F.R. § 4.73, Diagnostic Codes 5322, 
5323.  Thirty percent, for severe injury, is the maximum 
rating the rating schedule provides for muscle groups XXII 
and XXIII.  Id.

For rating purposes, VA divides the muscles to 23 muscle 
groups in five anatomical locations.  See 38 C.F.R. 
§ 4.55(b) (2002).  Muscle injuries are rated as mild, 
moderate, moderately severe, or severe.  38 C.F.R. § 4.56 
(2002).  Both of the veteran's injured muscle groups 
affect the movement of his neck, and thus cannot be 
separately rated without compensating him twice for the 
same injury, called "pyramiding" in VA parlance.  
38 C.F.R. § 4.14 (2002); cf. 38 C.F.R. § 4.55(f) (muscle 
injuries in different anatomical locations shall be 
separately rated and the ratings combined).  The combined 
evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint.  38 C.F.R. § 4.55(d) 
(2002).  The cervical vertebrae are a group of minor 
joints, rated on a parity with a major joint.  38 C.F.R. 
§ 4.45(f) (2002).  Ankylosis of the cervical spine is 
rated 40 percent if in unfavorable position and 30 percent 
if in favorable position.  38 C.F.R. § 4.71a, Diagnostic 
Code 5287 (2002).  Whereas the veteran's functional 
disability is in the motion of his neck, there is not a 
wholly separate disability that could be compensated 
without pyramiding, even if the diagnosed arthritis of the 
cervical spine were deemed part of the service-connected 
disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The regulations providing for consideration of the 
functional effects of pain and related phenomena would 
otherwise be applicable to the veteran's muscle injuries, 
see 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002), are not 
applicable where a disability is rated at the maximum 
level provided by the diagnostic code under which it is 
rated.  VAOPGCPREC 36-97, citing Johnston v. Brown, 10 
Vet. App. 80 (1997) (remand for consideration of 
functional loss of range of motion of a wrist due to pain 
inappropriate where rating currently assigned for 
limitation of motion was maximum available under the 
applied diagnostic code).  Consequently, the Board need 
not determine whether those regulation are otherwise 
applicable to functional limitation of motion when the 
service-connected disability is a muscle injury.

Taking together the several regulations governing the 
disability rating of the veteran's status post gunshot 
wound of the right face and left neck with damage of 
muscle groups XXII and XXIII, the current rating of 30 
percent is the maximum the rating schedule provides.  In 
short, given the facts of the veteran's case, there is no 
basis in law for a higher schedular rating for his status 
post gunshot wound of the right face and left neck with 
damage of muscle groups XXII and XXIII.

B.  Extraschedular Rating of the Low Back Disorder

Ratings shall be based as far as 
practicable, upon the average 
impairments of earning capacity . . . .  
To accord justice, therefore, to the 
exceptional case where the schedular 
evaluations are found to be inadequate, 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis 
of the criteria set forth in this 
paragraph an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is: A finding 
that the case presents such an 
exceptional or unusual disability 
picture with such related factors as 
marked interference with employment or 
frequent periods of hospitalization as 
to render impractical the application 
of the regular schedular standards.

38 C.F.R. § 3.321(b)(1) (2002).

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it does 
have the jurisdiction to address the issue if it is 
related to the issue on appeal and has been raised by the 
appellant or implicated by the evidence.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996).

In this case, the Board infers the issue of extraschedular 
rating from the veteran's report to the January 2001 VA 
examiner of unemployment since 1992 because of his gunshot 
injuries.  See VAOPGCPREC 6-96 (where claim for 
extraschedular rating is based on the same disability for 
which an increased rating is sought, entitlement to 
extraschedular rating is sub-issues of the increased 
rating claim within the Board's jurisdiction over the 
increased rating claim).  Additionally, extraschedular 
rating is the only avenue to increased compensation for a 
disability maximally rated under the rating schedule, thus 
the issue in reasonably inferred.

The veteran's 2001 report of unemployment since 1992 is 
not credible in light of his prior statement of October 
1994 and medical records that show or imply his subsequent 
employment.  The only period of interference with 
employment shown in the evidence of record was during 
hospitalization in 2000 for appendicitis and post-
operative recovery.  In the absence of any evidence of 
frequent hospitalization for the service-connected muscle 
injuries or of marked interference with employment because 
of the muscle injuries, the Board has no basis to refer 
the veteran's claim to the VA Undersecretary for Benefits 
or the Director, Compensation and Pension Service, for 
extra-schedular consideration of status post gunshot wound 
of the right face and left neck with damage of muscle 
groups XXII and XXIII .  VAOPGCPREC 6-96.


ORDER

An increased rating for status post gunshot wound of the 
right face and left neck with damage of muscle groups XXII 
and XXIII on either a schedular or an extraschedular basis 
is denied.



REMAND

The RO notified the veteran by letter of April 2001 that 
it found his post gunshot wound with incomplete paralysis 
of the right mandibular division of the cranial nerve 20 
percent disabling.  The veteran disagreed with this rating 
in this May 2001 NOD.  The SOC of June 2001 did not 
address the veteran's disagreement.

The veteran's NOD initiated an appeal from the 20 percent 
rating of incomplete paralysis of the right mandibular 
division of the cranial nerve, and the appellant must 
receive a statement of the case on these issues.  See 38 
U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 19.26, 19.29, 
19.30 (2002); Manlincon v. West, 12 Vet. App. 238 (1999).  
The appellant must be advised of the time limit within 
which he must file a timely and adequate substantive 
appeal at the RO in order to assure appellate review of 
these issues.  See 38 U.S.C.A. § 7105(b)(1), (c)(3) (West 
1991); 38 C.F.R. §§ 19.32, 20.200, 20.202, 20.300, 20.301, 
20.302(b), 20.303 (2002).  The issue is to be returned to 
the Board for appellate review only if a timely and 
adequate substantive appeal is filed at the RO.  The 
appellant or his representative may request a hearing 
Board Member at the RO in connection with filing a 
substantive appeal, but are not entitled to such a hearing 
until a substantive appeal has been properly filed at the 
RO.  38 C.F.R. § 20.703 (2002).

Accordingly, the case is REMANDED for the following 
action:

Review the matter of entitlement to an 
increased rating for incomplete 
paralysis of the right mandibular 
division of the cranial nerve as 
required by the regulation governing 
action upon receipt of a NOD, and if 
the matter is not favorably resolved, 
provide the appellant and his 
representative a SOC with the required 
information about time and manner of 
perfecting an appeal.  38 C.F.R. 
§ 19.26 (2002).  Thereafter, the issue 
is to be returned to the Board if, and 
only if, the appellant perfects his 
appeal by filing a timely and adequate 
substantive appeal.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



